Citation Nr: 0910902	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-34 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1955 to November 
1975.  He died in October 2006.  The appellant in this matter 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  According to the official certificate of death, the 
Veteran died on October [redacted], 2006.

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability, but he had a pending 
claim of service connection for hearing loss, hypertension, a 
low back disorder, hemorrhoids, and gastritis.  


CONCLUSION OF LAW

The criteria for entitlement of the appellant to accrued 
benefits based on the late Veteran's pending claim of service 
connection for hearing loss, hypertension, a low back 
disorder, hemorrhoids, and gastritis have not been met.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 C.F.R. § 3.1000 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209); argued Dec. 8, 2008.

In December 2006 the RO sent the appellant a letter informing 
her of the types of evidence needed to substantiate her claim 
and its duty to assist her in substantiating her claim under 
the VCAA.  The letter informed the appellant that VA would 
assist her in obtaining evidence necessary to support her 
claim, such as medical records, employment records, or 
records from other Federal agencies.  She was advised that it 
is her responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in her 
possession to the RO.

The Board finds that the content of the letter provided to 
the appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2007 rating 
decision and October 2007 SOC explained the basis for the 
RO's action, and the SOC provided her with an additional 60-
day period to submit more evidence.  It appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.

Moreover, the appellant has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in an August 2008 letter that the 
RO sent to the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Relevant Law, Factual Background, and Analysis

At the time of his death, the Veteran had a pending claim of 
entitlement to service connection for hearing loss, 
hypertension, a low back disorder, hemorrhoids, and 
gastritis.

The Veteran's claim terminated with his death.  See Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  However, the law 
provides a procedure for a qualified survivor to carry on, to 
a limited extent, a deceased veteran's claim for VA benefits 
by submitting a timely claim for accrued benefits.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Thus, while the claim 
for accrued benefits is separate from the claim of service 
connection filed by the veteran prior to his death, the 
accrued benefits claim is derivative of the veteran's claim, 
and the appellant takes the veteran's claim as it stood on 
the date of his death.  See Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 
(Fed. Cir. 1998).  The Veteran's death certificate shows the 
he died in October 2006, and the appellant's claim for 
accrued benefits was received in December 2006.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which a 
veteran was entitled at the time of death under existing 
ratings or based on evidence in the file at the time of his 
death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  Here, the 
appellant is advancing essentially the same claim of service 
connection, for accrued benefits purposes, which the Veteran 
had pending at the time of his death.

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the Veteran's death, even 
if such evidence was not physically located in the VA claims 
folder on or before that date.  38 C.F.R. § 3.1000(d)(4); 
Hayes v. Brown, 4 Vet. App. 353 (1993).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(d) (2008).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as hypertension, arthritis, or other 
organic diseases of the nervous system (e.g., hearing loss), 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In the present case, the Veteran filed his claim for service 
connection for hearing loss and hypertension on August 9, 
2006.  He was sent a notice letter pursuant to the VCAA on 
September 7, 2006.  Also on September 7, 2006, the RO 
requested the Veteran's service treatment records (STRs).  On 
September 18, 2006, the RO received an authorization from the 
Veteran to obtain his records from a private physician.  On 
that same date he also amended his claim to include service 
connection for a low back disorder, hemorrhoids, and 
gastritis, and indicated on a VCAA response form that he had 
no other information to submit.  The RO sent him a notice 
letter pursuant to the VCAA on September 21, 2006, regarding 
his new claim for a low back disorder, hemorrhoids, and 
gastritis.  Unfortunately, as discussed above, the Veteran 
died on October [redacted], 2006.  

The Veteran's STRs were received by the RO on January 25, 
2007, which was after his death.  Since they had not been 
associated with the claims file at the time of the Veteran's 
death, they cannot be considered in determining the 
appellant's entitlement to accrued benefits in his claim for 
service connection.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000.  Unfortunately, the RO did not obtain any other 
medical records in the time between the Veteran's September 
2006 VCAA response and his October 2006 death.  Therefore, 
the preponderance of the evidence is against finding that the 
Veteran was entitled to service connection for hearing loss, 
hypertension, a back disorder, hemorrhoids, or gastritis at 
the time of his death.  See 38 U.S.C.A. §§ 1110, 1131, 5121; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000.

In the rating decision which is the subject of this appeal 
due to its denial of accrued benefits, the RO also granted 
service connection for the cause of the Veteran's death, 
based upon a finding that notations of occasional premature 
ventricular contractions and chest pain in his STRs created a 
reasonable doubt that his terminal cardiomyopathy and 
congestive heart failure, shown on his death certificate, had 
resulted from those conditions.  The appellant was awarded 
monthly dependency and indemnity compensation (DIC), starting 
on November 1, 2006.

The appellant wrote in her April 2007 Notice of Disagreement 
that she is being penalized for VA's failure to schedule the 
Veteran for a rating examination, and that an examination 
would have shown that his heart disorder was service 
connected, since he had a claim pending for hypertension at 
the time of his death.  It may very well be true that the RO 
would have scheduled an examination after receiving the 
Veteran's service records, had he not died so soon after 
filing his claim.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation, and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  Since 
the RO had not obtained any medical evidence, particularly 
the STRs, at the time of the Veteran's death, it had not had 
an opportunity to schedule him for an examination.  See 38 
C.F.R. § 3.159(c).

The appellant sent additional evidence to the Board in 
October 2008, consisting of a letter from S.T.P., M.D., dated 
in September 2008.  The physician said the veteran had been 
under his care from 1999 until his death, for aortic aneurysm 
and left ventricle dysfunction.  He also had peptic ulcer 
disease and esophageal stricture.  Attached was a June 2005 
CT scan report showing aortic dilations, as well as bullous 
emphysema.  Although the RO did not have an opportunity to 
review this evidence before the case was certified on appeal 
to the Board, it has no effect on our decision, and therefore 
need not be the subject of an SSOC.

The appellant's contentions are equitable in nature, i.e., 
that she has been prejudiced by the fact that the RO did not 
fully develop the necessary evidence in the Veteran's case, 
to include obtaining STRs and scheduling a medical 
examination, during the brief period between his filing his 
claim in August 2006 and his death in October 2006.  She 
essentially asserts that this delay in adjudicating the 
Veteran's claim before he died has cost him, and her, 
disability compensation (in addition to her DIC) for that 
interval period.  The Board, however, is bound by the statute 
and regulation discussed above, and is without authority to 
grant a claim for accrued benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; McCay v. Brown, 9 Vet. App. 
183, 189 (1996); Darrow v. Derwinski, 2 Vet. App. 303 (1992).

The Board is sympathetic with the appellant for the loss of 
her husband.  However, because the evidence preponderates 
against the claim for accrued benefits, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to accrued benefits is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


